Citation Nr: 1819192	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  12-20 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a left hand fourth finger fracture, to include secondary to a service connected right ankle disability.

2.  Whether there was clear and unmistakable error (CUE) in a June 1998 rating decision that denied entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


ATTORNEY FOR THE BOARD

C. Samuelson, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from December 1978 to May 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

In January 2014, the Board denied entitlement to service connection for a left hand fourth finger fracture and the Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a March 2015 memorandum decision, the Court vacated the Board's decision and remanded the matter for compliance with the terms of the order.  Thereafter, the Board remanded the issue for additional development in November 2015.

The issue of whether there was CUE in a June 1998 rating decision that denied entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's residuals of a left hand, fourth finger fracture are secondary to her service-connected right ankle disability.


CONCLUSION OF LAW

The criteria for service connection for left hand, fourth finger fracture, to include as secondary to a service-connected right ankle disability, have been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that she injured her fourth finger on her left hand upon falling due to her service-connected right ankle disability.  See August 2009 claim; September 2009 statement in support of claim; December 2009 VA examination; Scott v. McDonald,789 F.3d 1375 (Fed. Cir. 2015).

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

The Board notes that service connection may be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

VA treatment records show that the Veteran fell and fractured the fourth finger of her left hand in August 2009.  See August 2009 VA treatment record.  The evidence of record shows right ankle instability, falls, and giving way.  See September 1996, November 1996, April 2001, and May 2007 VA examination reports and VA treatment records dated March 2002 through October 2008.
The December 2009 VA examiner opined that the Veteran's residuals of a left hand, fourth finger fracture was not caused by or related to service-connected right ankle disability.  The March 2015 Court memorandum decision found that the December 2009 VA examination report was inadequate for several reasons.  The Court found it significant that the examiner did not fully consider the medical history regarding an indication of instability of the right ankle.  The examiner also did not provide a thorough rationale for the statement that exostosis refers to a bone spur and does not affect or influence the ankle joint.  The Court also noted that the examiner did not conduct any sort of physical evaluation or testing to thoroughly investigate the Veteran's stability or range of motion of the ankle.  The examiner also did not discuss the limitations resulting from the residuals and condition of the ankle. 

Accordingly, a new VA examination was provided in May 2017.  The May 2017 VA examination diagnosed degenerative arthritis of the left hand, fourth finger fracture of the left hand which had resolved, and osteopenia.  The examiner provided a negative nexus opinion in regard to whether the Veteran's left finger condition was related to his service-connected ankle condition.  However, the examiner noted in his rationale that the Veteran was diagnosed with chronic instability, wore ankle braces for stability, and his ankles gave out four or more times per day.  He concluded that, although the ankle condition made it more likely that the Veteran would fall and fracture a bone, it is not the causative factor as the ankle condition did not guarantee that she would suffer a fracture of the finger.

The Board finds that the Veteran is competent to report injury to the fourth finger on her left hand due to a fall caused by her service-connected right ankle disability and that her statements in this regard are credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for residuals of a left hand, fourth finger fracture as secondary to her service connected right ankle disability.


ORDER

Service connection for residuals of a left hand, fourth finger fracture is granted.
REMAND

In a November 2015 rating decision, the RO determined no revision was warranted to the June 25, 1998 rating decision, which denied compensation for PTSD.  In December 2015, the Veteran filed a notice of disagreement.  The claims file does not contain a Statement of the Case (SOC) for this issue, and therefore the claim must be remanded to provide the Veteran with that document and afford her an opportunity to perfect an appeal of this issue.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a SOC that addresses whether there was clear and unmistakable error in the June 25, 1998 rating decision denying service connection for PTSD.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2017).




______________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


